Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 7-8 objected to because of the following informalities:  Regarding claims 7 and 8, these claims are dependent on themselves. For purposes of examination claim 7 is assumed to depend on claim 6 and claim 8 depends on claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation of “the airbag padding system” lacks antecedent basis, and appears that claim 21 should instead depend from claim 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096) in view of Meichner (U.S. 7115053)
	Regarding claim 1, Bowman discloses An annular multimedia stadium goalpost and multipurpose target display system comprising:
a support assembly (Fig. 2A, support 22);
at least one primary annular frame (Fig. 2A, annular frame 24);
the primary annular frame being mounted onto the support assembly (Fig. 2A, annular frame 24 mounted on support 22);
However, Bowman does not disclose at least one primary projector; 
Meichner discloses at least one primary projector (Col. 3 Lns. 30-40, visible light emitters 15 , 16 emit wide angle visible beams i.e. projecting light beams); 
the primary projector being mounted onto the primary frame (Fig. 4, emitters mounted on frame);
the primary projector being optically coupled to a central portion of the primary frame (Fig. 4, emitters optically project to central portion of the frame i.e. optically coupled)

Regarding claim 2, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose at least one primary environmental sensor;
Meichner diclsoses at least one primary environmental sensor (Col. 3, Lns. 17-20, optical target sensor);
the primary environmental sensor being integrated into the primary frame (Col. 3 Lns. 17-30, optical target sensors mounted to frame as part of visible light emitters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary annular frame of Bowman with the sensor mounted on a primary frame, as taught by Meichner to provide Bowman with the feature of being able to more easily detect when an object passes through the target device. 
Regarding claim 3, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2.  
However, Bowman, as modified does not disclose the at least one primary environmental sensor comprising a plurality of motion sensors;
Meichner discloses the at least one primary environmental sensor comprising a plurality of motion sensors (Col. 3 Lns. 17-30, optical target sensors mounted to frame as part of visible light emitters detect motion when ball passes through goal).;
Col. 3 Lns. 17-30 and Fig. 4, optical target sensors mounted around frame);
the plurality of motion sensors being oriented toward the central portion of the primary frame (Fig. 4, emitters optically project to central portion of the frame i.e. optically coupled);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary annular frame of Bowman with the sensors mounted on a primary frame, as taught by Meichner to provide Bowman with the feature of being able to more easily see when an object passes through the target device. 
Regarding claim 4, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2.  
However, Bowman, as modified does not disclose the at least one primary environmental sensor comprising a plurality of proximity sensors;
Meichner discloses the at least one primary environmental sensor comprising a plurality of proximity sensors;
the plurality of proximity sensors being distributed around the primary frame (Col. 3 Lns. 17-30 and Fig. 4, optical target sensors mounted around frame);
the plurality of proximity sensors being oriented toward the central portion of the primary frame (Fig. 4, emitters optically project to central portion of the frame i.e. toward central portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary annular frame of Bowman with the sensors mounted on a primary frame, as taught by Meichner to provide Bowman with the feature of being able to more easily see when an object passes through the target device. 

6-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096) and Meichner (U.S. 7115053) in view of Kohn (U.S. 1923152)
Regarding claim 6, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose at least one secondary annular frame;
an intermediary support frame;
the intermediary support frame being connected in between the secondary annular frame and the primary annular frame;
the secondary annular frame being concentrically aligned to the primary annular frame;
Kohn discloses at least one secondary annular frame (Fig. 1, secondary annular frame 12);
an intermediary support frame (Fig. 1, intermediary support frame 18);
the intermediary support frame being connected in between the secondary annular frame and the primary annular frame (Fig. 1, intermediary support 18 connected between secondary frame 12 and primary frame 11);
the secondary annular frame being concentrically aligned to the primary annular frame (Fig. 1, secondary frame 12 concentrically aligned to primary frame 11);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the multiple annular frames, as taught by Kohn to provide Bowman with the feature of being able to have multiple targets for players to aim for. 
Regarding claim 7, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 6.  
However, Bowman, as modified does not disclose at least one secondary environmental sensor;
Meichner discloses at least one secondary environmental sensor (Col. 3 Lns. 17-30, optical target sensors mounted to frame as part of visible light emitters detect when ball passes through goal);
the secondary environmental sensor being integrated into the frame (Col. 3 Lns. 17-30, Fig. 4 optical target sensors mounted to frame as part of visible light emitters detect when ball passes through goal and sensors mounted on frame);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the secondary annular frame of Bowman, as modified by Kohn with the sensors mounted on a frame, as taught by Meichner to provide Bowman with the feature of being able to more easily see when an object passes through the target device. 
Regarding claim 8, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7.  
However, Bowman, as modified does not disclose the at least one secondary environmental sensor comprising a plurality of motion sensors;
Meichner discloses the at least one secondary environmental sensor comprising a plurality of motion sensors (Col. 3 Lns. 17-30, multiple optical target sensors mounted to frame as part of visible light emitters detect when ball passes through goal);
the plurality of motion sensors being distributed around the secondary frame (Col. 3 Lns. 17-30, Fig. 4 optical target sensors mounted to frame as part of visible light emitters detect motion when ball passes through goal and sensors mounted on frame);
the plurality of motion sensors being oriented toward the central portion of the primary frame (Fig. 4, emitters optically project to central portion of the frame i.e. toward central portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the secondary annular frame of Bowman, as modified by Kohn with the 
Regarding claim 9, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 8.  
However, Bowman, as modified does not disclose the at least one secondary environmental sensor comprising a plurality of proximity sensors;
Meichner discloses the at least one secondary environmental sensor comprising a plurality of proximity sensors (Col. 3 Lns. 17-30, Fig. 4 optical target sensors mounted to frame as part of visible light emitters detect when ball passes through goal and sensors mounted on frame);
the plurality of proximity sensors being distributed around the secondary goal assembly (Col. 3 Lns. 17-30, Fig. 4 optical target sensors mounted to frame as part of visible light emitters detect when ball passes through goal and sensors mounted on frame);
the plurality of proximity sensors being oriented toward the central portion of the primary frame (Fig. 4, emitters optically project to central portion of the frame i.e. toward central portion);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the secondary annular frame of Bowman, as modified by Kohn with the sensors mounted on a frame, as taught by Meichner to provide Bowman with the feature of being able to more easily see when an object passes through the target device. 
Regarding claim 15, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose a net;
Kohn discloses a net (Col. 1 Lns. 54-60, nets 23-26);
the net being mounted onto the primary annular frame (Col. 1 Lns. 54-60, nets 23-26 connected to frame);
Fig. 1-2, nets positioned over central portion of frame);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the net mounted on the annular frame, as taught by Kohn to provide Bowman with the feature of being able to capture balls thrown at the target.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096) and Meichner (U.S. 7115053) in view of Cardososo (U.S. 20200376356)
 Regarding claim 17, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose the net is a flat, round and transparent display device. 
Cardoso discloses the net is a flat and transparent display device (Fig. 10, net is flat and transparent display). 
While Cardoso does not explicitly disclose the net is round, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the flat and transparent net mounted on the frame, as taught by Cardoso to provide Bowman with the feature of being able to use the net as a multimedia display 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096) and Meichner (U.S. 7115053) in view of Burdan (U.S. 9943737)
Regarding claim 18, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose the support assembly comprising at least one support post and at least one adjustable support arm;
the adjustable support arm being terminally connected to the support post;
Burdan discloses the support assembly comprising at least one support post and at least one adjustable support arm (Col. 5 Lns. 45-55, height adjuster 130);
the adjustable support arm being terminally connected to the support post (Fig. 4, height adjuster 130 connected to support post 128);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the adjustable frame, as taught by Burdan to provide Bowman with the feature of being able to have multiple heights for players to aim for. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096), Meichner (U.S. 7115053) and Burdan (U.S. 9943737) in view of Headrick (U.S. 6494455)
Regarding claim 19, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 18.  
However, Bowman, as modified does not disclose a solar platform base;
Headrick disclose a solar platform base (Col. 5, Lns. 20-25, solar cell 66 to provide power); the solar platform base being terminally mounted onto the support post (Fig. 6, solar platform base terminally mounted on support post 54)
While Headrick does not explicitly disclose opposite to the adjustable support arm, this would be a matter of rearrangement of parts (MPEP 2144.04) and one of ordinary skill would readily recognize the placement of the solar platform base opposite the adjustable support arm would not change the function of the solar platform base and therefore does not provide any new or unobvious function. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the solar platform base, as taught by Headrick to provide Bowman with the feature of providing solar based charging for electronic components. 

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096) and Meichner (U.S. 7115053) in view of Booth (U.S. 5615880) in view of Gaylor (U.S. 4492049)
Regarding claim 22, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose at least one multimedia bar system;
the multimedia bar system comprising a support bar, a plurality of lights, and a plurality of first speakers;
the multimedia bar system being mounted onto the support assembly;
the multimedia bar system being positioned off set from the primary annular frame, across the support assembly;

the plurality of lights being distributed along the support bar;
each of the plurality of lights being adjacently connected to the support bar;
the plurality of first speakers being distributed along the support bar;
each of the plurality of first speakers being adjacently connected to the support bar; 
and each of the plurality of first speakers and each of the plurality of lights being oriented toward the primary annular frame.
Booth discloses the multimedia bar system comprises a support bar (Fig. 1, 54), a plurality of lights (Fig. 1, 52), and a plurality of first speakers (Fig. 1, 56)
While Booth does not explicitly disclose the plurality of first speakers being distributed along the support bar; each of the plurality of first speakers being adjacently connected to the support bar;
and each of the plurality of first speakers and each of the plurality of lights being oriented towards the primary annular frame, it is noted that Booth discloses lights 52 and speakers 56 that are spread across the support bar as claimed and oriented toward the front, and one of ordianry skill would have readily recognized the support being connected along the rear crossbar would have been obvious as the function of the multimedia bar remains the same and would be a matter of design choice.
However, Booth does not disclose the plurality of lights being distributed along the support bar; each of the plurality of lights being adjacently connected to the support bar;
Gaylor discloses the plurality of lights being distributed along the support bar (Fig. 5, lights 27 distributed along support 24);
each of the plurality of lights being adjacently connected (Fig. 5, lights 27 adjacently connected along support 24) to the support bar;
. 

Claims 5, 13, 23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096), Meichner (U.S. 7115053), Booth (U.S. 5615880), Gaylor (U.S. 4492049) in view of Terrell (U.S. 20140100062)
Regarding claim 5, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman, as modified does not disclose a primary annular display
Terrell discloses a primary display (Par. 22, display panels 17-19) integrated into the frame and concentrically aligned to the frame
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the display panels, as taught by Terrell to provide Bowman with the feature of being able provide various media functions to a target device for entertainment or training purposes and would further would be considered printed matter, since the display simply uses the bar as a substrate and when a product merely serves as a support for printed matter, no functional relationship exists and therefore does not hold patentable weight. (see MPEP 2111.05)
Regarding claim 13, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7.  
However, Bowman, as modified does not disclose a secondary annular display
Terrell discloses a secondary display (Par. 22, display panels 17-19) integrated into the frame and concentrically aligned to the frame
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the display panels, as taught by Terrell to provide Bowman with the feature of being able provide various media functions to a target device for entertainment or training purposes and would further would be considered printed matter, since the display simply uses the bar as a substrate and when a product merely serves as a support for printed matter, no functional relationship exists and therefore does not hold patentable weight. (see MPEP 2111.05)
Regarding claim 23, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 22.  
However, Bowman, as modified does not disclose the multimedia bar system further comprising a plurality of sponsor display panels; the plurality of sponsor display panels being distributed along the support bar;
and each of the plurality of sponsor display panels being adjacently connected to the support bar.
Terrell discloses the multimedia bar system further comprising a plurality of sponsor display panels (Par. 22, display panels 17-19); 
the plurality of sponsor display panels (Par. 22 Lns. 2-3) being distributed along the support bar;
and each of the plurality of sponsor display panels being adjacently connected to the support bar.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the sponsor display panels, as taught by Terrell to provide Bowman with the feature of being able provide various media functions to a target 
Regarding claim 28, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
However, Bowman does not disclose at least one main computing device;
a multimedia bar system;
at least one wireless communications system;
Terrell discloses at least one main computing device (Fig. 7, digital system controller);
a multimedia bar system (Par. 7 light emitters, Fig. 7, speakers);
at least one wireless communications system (Par. 34, remote transmitter to control lights and speakers); 
the wireless communications system, the primary projector, and the multimedia bar system being electronically connected to the main computing device (Par. 34, remote transmitter communicates with multimedia system to control lights and speakers);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the sponsor display panels, as taught by Terrell to provide Bowman with the feature of being able provide various media functions to a target device for entertainment or training purposes and operate the multimedia functions through wireless communications. 
Regarding claim 29, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 28.  
However, Bowman does not disclose at least one human interface device (HID)
Booth discloses at least one human interface device (HID) (Col. 4 Lns. 25-30, switch 64);
the HID being electronically connected to the main computing device (Col. 4 Lns. 25-30, switch 64 activates multimedia bar, inherently connected to main computing device);
the HID being externally mounted onto the support assembly (Fig. 1, switch 64 externally mounted);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the multimedia features, as taught by Booth and Gaylor to provide Bowman with the feature of being able provide various media functions to a target device for entertainment or training purposes. 

Claims 30, 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. 20160096096), Meichner (U.S. 7115053), Booth (U.S. 5615880), Gaylor (U.S. 4492049) and Terrell (U.S. 20140100062) in view of Coyle (U.S. 9233294)
Regarding claim 30, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 28.
However, Bowman, as modified does not disclose at least one remote server, at least one personal computing device
Coyle discloses at least one remote server (Col. 6 Lns. 8-20, computer 14 can be a server);
at least one personal computing (PC) device (Col. 6 Lns. 8-20, computer 16 can be a workstation);
the main computing device being communicably coupled (Col. 8 Lns. 30-50, computer in communication with external devices)  to the at least one remote server and the at least one PC device;
Regarding claim 31, Bowman, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 28.

However, Bowman does not disclose at least one position tracking unit;
at least one ball;
the position tracking unit being integrated into the ball;
Coyle discloses at least one position tracking unit;
at least one ball (Col. 8 Lns. 30-50, baseball, softball, tennis ball);
the position tracking unit being integrated into the ball (Col. 8 Lns. 30-50, sensor 46);
the position tracking unit being communicably coupled to the wireless communications system (Col. 8 Lns. 30-50, sensor 36 which tracks ball position in communication with computer 14);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the annular frame of Bowman with the ball position tracking provided by Coyle with the feature of being able to accurately track a projectile traveling towards the target. 

Allowable Subject Matter
Claims  10-12, 14, 16, 20-21, 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the limitation of a frame camera, range finder, and projector being mounted in combination was not found or suggested by the prior art and would not have motivation to be modified to do so. 
claim 11, the limitation of sensor-integrated fasteners was not found or suggested by the prior art and would not have motivation to be modified to do so.
Regarding claim 12, the claim is dependent form claim 11. 
Regarding claim 14, the limitation of a secondary projector, a 3D LED fan projector, the secondary projector being mounting on the connection between the intermediary support frame and support assembly, and the 3D LED fan projector being offset from the secondary projector was not found or suggested by the prior art and would not have motivation to be modified to do so.
Regarding claim 16, the same reasons as claim 11 applies. 
Regarding claim 20, the limitation of an airbag padding system, a foldable display, speaker, camera, and projector all being mounted on the support post and in conjunction with one another, was not found or suggested by the prior art and would not have motivation to be modified to do so. 
Regarding claim 24, the limitation of the pivoting projector and end projector wherein the pivoting projector is centrally and externally mounted and the end projector is pivotably and terminally mounted to the support bar was not found or suggested by the prior art of record and would not have motivation to be modified to do so. 
Regarding claim 25, the limitation of a camera track, a rangefinder laser camera, a panoramic camera, where the rangefinder and panoramic camera are mounted along the camera track and oriented towards the annular frame was not found or suggested by the prior art of record and would not have motivation to be modified to do so.
Claim 21, 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted the limitation of the multimedia bar is not found in claim 1, and therefore lacks antecedent basis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711